DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “a scheduled switching point decision unit that decides a scheduled switching point at which the automatic travel mode is switched to the manual travel mode . . . a travel control details decision unit that decides travel control details at the time of travel in the automatic travel mode up to the scheduled switching point on the basis of a condition of a predetermined manual travel zone including the scheduled switching point out of the manual travel zones on which travel in the selected manual travel mode is scheduled” as recited in claim 1 and similarly recited in claim 15, is indefinite because the limitation “the scheduled switching point out of the manual travel zones” lacks antecedent basis and is further indefinite. The previous recitation of a switching point is for switching to manual mode, not out of manual mode. This further renders the claim indefinite since it is unclear if the claim requires both a point of switching to manual mode and a point of switching out of manual mode. In addition, this limitation recites “travel zones” in plural whereas the previous recitation is singular. Claims 2-14 are rejected on the basis of their dependency. 
Claim 10 is rejected for at least an additional reason. Specifically, the limitation “the travel control details decision unit decides the travel control details so that the driver can visually recognize a visual 
In addition, the limitation “so that the driver can visually recognize a visual recognition target” is indefinite since, as noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, a person's ability to visually recognize a target is an unknown and unknowable quantity in relation to the remaining claimed invention.  The language of claim 10 attempts to claim the visual recognition a person, but claim 10 fails to specify what ensures the person visually recognizes a target in the claimed invention.  The specification also fails to detail the bounds of what qualifies as “visually recognize”.  
In addition, the claim limitation “wherein the travel control details decision unit decides the travel control details so that the driver can visually recognize a visual recognition target” does not provide a patentable distinction over the remaining claim language. First, “whereby” or “wherein” clauses “in a method a method claim is not given weight when it simply expresses the intended result of a process step positively recited".  See MPEP 2111.04.  In addition, the limitation does not provide any patentable distinction over potential prior art because a person's ability to “visually recognize a visual recognition target” does not impose a structural, material, or manipulative difference on the structure or action recited in the claim. 
Claims 12-14 are rejected for at least an additional reason. Specifically, with respect to claim 12, the limitation “wherein the scheduled switching point is set in a region where a speed of a moving object is a predetermined speed or less” is indefinite since it is unclear what “the moving object” is referring to since claim 1 recites “a moving object travel support apparatus” referring to the own vehicle being controlled whereas claim 12 recites “a moving object” such that it is unclear if claim 12 is referring to the own vehicle being controlled or any other moving object. See claim 11 for a contra example (“the speed of the moving object”). If that is the intention, the limitation lacks antecedent basis. For the purposes of 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


At least claim 1 includes: 
(1) “a travel mode determination unit that determines which travel mode is to be selected out of a manual travel mode and an automatic travel mode;”
(2) “a scheduled switching point decision unit that decides a scheduled switching point at which the automatic travel mode is switched to the manual travel mode in a case where the travel mode determination unit selects the manual travel mode;”
(3) “a travel control details decision unit that decides travel control details”
At least claim 8 includes:
(4) “an information providing unit that provides a condition of the predetermined manual travel zone to a driver.”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(4) recited above use the generic placeholder “unit” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(4) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Specifically, the corresponding structure for (1) – (3) includes 
¶34 “automatic driving ECU 12 performs information processing related to travel control. The automatic driving ECU 12 mainly uses a computer including a CPU, a ROM, and a RAM (not illustrated), for example. The automatic driving ECU 12 includes, for example, a travel mode determination unit 121, a scheduled switching point decision unit 122, a travel control details decision unit 124, and a driver visibility information determination unit 125”
The corresponding structure for (4) includes
¶54 “The display output unit 131 serving as an "information providing unit" provides various types of information (for example, speed limit, lane departure warning, etc.) to an occupant (including the driver) of the vehicle 21. Examples of the display output unit 1 3 1 include an instrument panel, a display, or a speaker disposed in the vicinity of the driver's seat of the vehicle 21. The display output unit 131 may be a head-up display. Alternatively, a cellular phone, a portable information terminal (including a smartphone), a tablet personal computer, or the like, held by an occupant, may be used as part or all of the information providing unit”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Interpretation and Contingent / Conditional Limitations
Claims 1-15 contain various conditional limitations. Claim 15 is a method claim, which contains the following conditional limitations: 

(1) “deciding a scheduled switching point at which the automatic travel mode is switched to the manual travel mode in a case where the manual travel mode has been selected”
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 15 is a process claim, Ex Parte Schulhauser applies to limitations (1)-(7). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 16 does not require “deciding a scheduled switching point at which the automatic travel mode is switched to the manual travel mode” since selecting the manual travel mode is not a required steps (i.e., “in a case where the manual travel mode has been selected” -- rather than a manual travel mode is selected).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1, 7 and 14 are system claims, which contains the following conditional limitations:
Claim 1:
in a case where the travel mode determination unit selects the manual travel mode;
Claim 7:
“wherein the travel mode determination unit selects the manual travel mode in a case where a condition necessary for selecting the automatic travel mode is not satisfied.
Claim 14:
“wherein the travel control details decision unit estimates a predetermined stop indicator that achieves the speed of the moving object being the predetermined speed or less in a case where the moving object has arrived out of the stop indicators existing within a predetermined range from an entrance of the predetermined manual travel zone”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 1, in limitation (1) the function of a first active vent closing is contingent upon deploying only the first cushion.  However, claim 1 does not recite that only the first cushion is deployed. Accordingly, any active vent that is capable of closing a vent hole is sufficient to disclose limitation (1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 11-12 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0259334 to Hashimoto et al. (Hashimoto) 
With respect to claims 1 and 15, Hashimoto discloses a moving object travel support apparatus capable of switching between a manual travel mode and an automatic travel mode (abstract “vehicle control device is capable of switching a driving state of a host vehicle between manual driving and autonomous driving”), the moving object travel support apparatus comprising: 
a travel mode determination unit that determines which travel mode is to be selected out of a manual travel mode and an automatic travel mode (¶5 “vehicle control device configured to be capable of switching a driving state of a host vehicle between autonomous driving and manual driving”); 
a scheduled switching point decision unit that decides a scheduled switching point at which the automatic travel mode is switched to the manual travel mode in a case where the travel mode determination unit selects the manual travel mode (i.e., FIG. 2, “switching position G”) (¶13 “FIG. 2 is a plan view illustrating a switching position where a driving state of a host vehicle is switched from autonomous driving to manual driving”) (¶25 “switching position is set in advance . . . [t]he switching position is a reference position where the driving state of the host vehicle M is switched from autonomous driving to manual driving. For example, the switching position corresponds to a position of a boundary between a road environment in which autonomous driving can be continued and a road environment in which autonomous driving cannot be continued on the route of the vehicle. The switching position may be a position of host vehicle M side (front side) from the position of a boundary on the route of the host vehicle M”); and 
1 including the scheduled switching point [[out of – into? See 112b]] the manual travel zones on which travel in the selected manual travel mode is scheduled (i.e., ¶6 “according to the vehicle control device, before the host vehicle in autonomous driving switches to manual driving, it is possible to control the vehicle such that the other vehicle does not exist in the driver's blind area”; ¶22 “In autonomous driving, for example, a driving state is included, in which the host vehicle M is caused to autonomously travel on a route set in advance toward a destination without a driving operation by the driver”; ¶¶ 24-25; ¶¶ 27-29 includes various conditions of a predetermined manual travel zone; FIG. 2 “check timing position”, “switching position G”).
With respect to claim 5, Hashimoto in view of Kim disclose wherein the scheduled switching point decision unit decides a switching start position at which switching processing from the automatic travel mode to the manual travel mode is started and a switching completion position at which the switching processing should be completed, as the scheduled switching point (start position is “check timing position” and completion is “switching position G”, Hashimoto, FIG. 2) (Hashimoto, ¶¶ 30-32 “The check timing may be a timing at which the  distance between the host vehicle M and the switching position G i s equal to or shorter than a distance D set in advance . . . vehicle control device 100 determines that the host vehicle M reaches the check timing when the host vehicle M arrives at the check timing position T . . . vehicle control device 100 may determine whether or not the host vehicle M reaches the check timing based on an arrival window time which is a time for the host vehicle M to arrive at the switching position G. For example, the arrival window time can be obtained by dividing the distance between the host vehicle M and the switching position G by the current speed of the host vehicle M. In this case, the vehicle control device 100 determines that the host vehicle M reaches the check timing when, for example, the arrival window time for the host vehicle M to arrive at the switching position G is equal to or shorter than a threshold value set in advance”; 75 “check timing is a timing for checking a driver's state before switching the driving state of the host vehicle M from autonomous driving to manual driving; 76 

With respect to claim 6, Hashimoto discloses the travel mode determination unit determines which travel mode is to be selected out of the manual travel mode and the automatic travel mode on the basis of a road condition on a target route (Hashimoto, ¶26 “road construction section E; FIG. 2; ¶27 snowy road condition . . . “section with snow accumulation . . . lane line cannot be recognized due to a blurred line . . . do not enable autonomous driving to be performed . . . traffic accident . . . exit of a highway; 71 “switching position setting unit 11 recognizes a road construction section, a section in which autonomous driving is restricted due to weather information, a section in which the traffic is regulated due to an accident, or the like based on road environment information”)

With respect to claim 7, Hashimoto discloses the travel mode determination unit selects the manual travel mode in a case where a condition necessary for selecting the automatic travel mode is not satisfied (Hashimoto, ¶26 “road construction section E; FIG. 2; ¶27 snowy road condition . . . “section with snow accumulation . . . lane line cannot be recognized due to a blurred line . . . do not enable autonomous driving to be performed”) 

With respect to claim 8, Hashimoto discloses an information providing unit that provides a condition2 of the predetermined manual travel zone to a driver (HMI, FIG. ; ¶68 “The HM! 7 includes, for 

With respect to claim 11, Hashimoto discloses wherein the switching completion position is set at an entrance of the predetermined manual travel zone (Hashimoto, i.e., switching position G, FIG. 2), and the switching start position is set on the basis of the switching completion position, time required for the switching processing, and an estimated speed of the moving object (Hashimoto, ¶¶ 30-32 “The check timing may be a timing at which the  distance between the host vehicle M and the switching position G i s equal to or shorter than a distance D set in advance . . . vehicle control device 100 determines that the host vehicle M reaches the check timing when the host vehicle M arrives at the check timing position T . . . vehicle control device 100 may determine whether or not the host vehicle M reaches the check timing based on an arrival window time which is a time for the host vehicle M to arrive at the switching position G. For example, the arrival window time can be obtained by dividing the distance between the host vehicle M and the switching position G by the current speed of the host vehicle M. In this case, the vehicle control device 100 determines that the host vehicle M reaches the check timing when, for example, the arrival window time for the host vehicle M to arrive at the switching position G is equal to or shorter than a threshold value set in advance”; 75 “check timing is a timing for checking a driver's state before switching the driving state of the host vehicle M from autonomous driving to manual driving; 76 “check timing determination unit 15 determines that the host vehicle M reaches the check timing, the blind area setting unit 16 may set the driver' s blind area. The blind area setting unit 16 may always set the driver' s blind area in a case where the host vehicle M is in travelling or in autonomous driving”; 78 “check 

With respect to claim 12, Hashimoto discloses wherein the scheduled switching point is set in a region where a speed of a moving object is a predetermined speed or less (FIG. 6A-6B “vehicle speed candidates of host vehicle M less than highest legal speed, 6A, vehicle speed candidates of host vehicle M less than vehicle speed Vn2 of another vehicle N2, 6B; s206, FIG. 8 “decorate to target vehicle speed”, s203-s205; ¶¶ 42 “vehicle speed threshold value”; 64 “information on the legal highest speed of the road are included”; 75 “distance for checking and the time for checking may be fixed values or may be values varying according to the speed (for example, a set speed in autonomous driving) of the host vehicle M”; 91 “control unit 19 controls the vehicle speed of the host vehicle M with the target vehicle speed v as the target of control such that the other vehicle is removed from the driver's blind area”; 123 “performs a control for maintaining the current vehicle speed of the host vehicle M (target vehicle speed v) . For example, the ECU 10 maintains the current vehicle speed of the host vehicle M for a time set in advance”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0259334 to Hashimoto et al. (Hashimoto) in view of U.S. 2018/0173225 to Kim et al. (Kim)
With respect to claims 2 and 4, Hashimoto discloses the moving object travel support apparatus according to claim 1, wherein the travel control details decision unit decides the travel control details by estimating a visual recognition condition of a driver (¶10 “according to the vehicle control device, it is possible to notify the driver of the existence of the other vehicle which cannot be visually recognized by the driver by the warning when the driving state is switched from autonomous driving to manual driving”) (FIG. 7 s103 “set drivers blind area”, s106 “control of removing another vehicle from drivers blind area”, s108-s111)
Hashimoto also discloses estimating driver visual recognition in front the own vehicle (¶ 80 “blind area AL . . . expanding toward the front-rear direction of host vehicle . . . recognizing lane line L3 . . . from the image information of the vehicle mounted camera”; Fig. 4 blind area extends to in front of the vehicle; lane lines L1-L3 recognized by camera, FIG. 3-4; 35 “expands the driver' s blind area AL to in front of the host vehicle M”) but fails to explicitly disclose that the visual recognition condition is necessarily “toward a surrounding environment of the predetermined manual travel zone”. 
Kim, from the same field of endeavor, also discloses a system and method of switching driving control from autonomous to manual mode, wherein the travel control details decision unit decides the travel control details by estimating a visual recognition condition of a driver toward a surrounding environment of the predetermined manual travel zone (i.e., FIG. 2, system evaluates driver visual recognition with respect to a sight line to a forward area where manual takeover may occur, ¶¶ 7 “system and method for determining transfer of driving control authority of a self-driving vehicle, which are capable of calculating a risk by recognizing the driver's sight line and surrounding environment when transferring the driving control authority of the self-driving vehicle”; FIG. 2; ¶ 10 “the risk calculation device may include a driver sight-line determination device that determines whether the sight line of the driver is directed to a traveling road”; 11 “the driver sight-line determination device may determine whether the sight line of the driver coincides with a preset forward view target point”; ¶14 “when the sight line of the driver coincides with a preset forward view target point, the determination reference calculation device 
Accordingly, in view of the combined teachings of Hashimoto and Kim, it would have been obvious to one of ordinary skill in the art at the time of effective filing to estimate the visual condition of the driver toward a surrounding environment of the predetermined manual travel zone, such as the manual travel zone disclosed in Hashimoto, in order to ensure that a driver is prepared to take over manual driving (Kim, ¶ 5). 
In addition, it would have been obvious to implement the teachings of Kim with Hashimoto since Hashimoto at least suggests the travel support apparatus decides travel details according to visibility conditions toward a surrounding environment of the predetermined travel zone (¶¶ 27-29 “host vehicle M travels and a road section (a road construction section, a section with snow accumulation, or a section where a lane line cannot be recognized due a blurred line) in which the vehicle-mounted sensor cannot recognize the lane line on the road . . . The switching position G can be a boundary position between a road section in which weather conditions such as a crosswind enables autonomous driving to be performed and a road section in which weather conditions do not enable autonomous driving to be performed”) which can provide a basis to estimate the visual condition of the driver since forward looking cameras can approximate a driver visibility level such that it would be obvious to use the camera observations of the environment taught by Hashimoto: 
(Hashimoto, ¶27 “vehicle mounted sensor can recognize a lane line (a lane boundary line or a vehicular lane boundary line) in which the host vehicle M travels and a road section (a road construction section, a section with snow accumulation, or a section where a lane line cannot be recognized due a blurred line) in which the vehicle-mounted sensor cannot recognize the lane line on the road. The switching position G can be a boundary position between a road section in which weather conditions such as a crosswind enables autonomous driving to be performed and a road section in which weather conditions do not enable autonomous driving to be performed”; ¶29 “sensors . . . camera”; 47 “drivers blind area . . . vehicle control device 100 may estimate the lateral position information of the other vehicle Nl and the information on the size of the other vehicle Nl based on the image information from the 
to provide estimation of driver visual recognition condition “toward a surrounding environment of the predetermined manual travel zone” as taught by Kim, since Hashimoto also discloses forward environment detection of blind driver blind spots (¶ 80 “blind area AL . . . expanding toward the front-rear direction of host vehicle . . . recognizing lane line L3 . . . from the image information of the vehicle mounted camera”; Fig. 4 blind area extends to in front of the vehicle; lane lines L1-L3 recognized by camera, FIG. 3-4; 35 “expands the driver' s blind area AL to in front of the host vehicle M”). 

With respect to claim 3, Hashimoto in view of Kim disclose the travel control details decision unit estimates the visual recognition condition of the driver on the basis of an image recognition result of an external environment recognition device that recognizes an external condition of the moving object as an image (Hashimoto, ¶27 “vehicle mounted sensor can recognize a lane line (a lane boundary line or a vehicular lane boundary line) in which the host vehicle M travels and a road section (a road construction section, a section with snow accumulation, or a section where a lane line cannot be recognized due a blurred line) in which the vehicle-mounted sensor cannot recognize the lane line on the road. The switching position G can be a boundary position between a road section in which weather conditions such as a crosswind enables autonomous driving to be performed and a road section in which weather conditions do not enable autonomous driving to be performed”; ¶29 “sensors . . . camera”; 47 “drivers blind area . . . vehicle control device 100 may estimate the lateral position information of the other vehicle Nl and the information on the size of the other vehicle Nl based on the image information from the 
(Kim, ¶¶40-43 “driver sight-line determination device determines a state that a current driver does not look at a road . . . the driver sight-line determination device determines whether the sight line of the driver coincides with a preset forward view target point (that may be referred to as a driving-oriented target point or a look-ahead point . . . the driver sight-line determination device determines a dangerous situation around the self-driving vehicle measured through a sensor provided in the self-driving vehicle. That is, the driver sight-line determination device determines whether the distance between the driver and the forward view target point is shortened”; ¶47 “recognizing . . . the forward view distance”; ¶ 50 “the measured forward view target point of the driver is different from the preset forward view target point (e.g., when a distance from the self-driving vehicle to the measured forward view target point of the driver is shorter than a distance from the self-driving vehicle to the preset forward view target point)”; 

With respect to claim 9, Hashimoto in view of Kim disclose the travel control details decision unit evaluates the visual recognition targets on the basis of their impact on traffic safety

(Kim, ¶¶ 7 “recognizing the driver's sight line and surrounding environment when transferring the driving control authority of the self-driving vehicle, calculating a reference for determining whether to transfer the driving control authority when the driver operates the acceleration pedal, the deceleration pedal, and the handle, based on the calculated risk, and safely transferring the driving control authority from the self-driving vehicle to the user based on the calculated determination reference for the driving control authority transfer”; 17 “calculating of the risk may include determining whether the sight line of the driver is directed to a traveling road”; 38-43, i.e., 43 “the driver sight-line determination device determines a dangerous situation around the self-driving vehicle measured through a sensor provided in the self-driving vehicle”)

. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0259334 to Hashimoto et al. (Hashimoto) in view of U.S. 2017/0197635 to Sato (Sato)
With respect to claim 13, Hashimoto is silent as to disclosing wherein the scheduled switching point is set at a point where a stop indicator is installed. Sato, from the same field of endeavor, also discloses a travel mode determination unit that determines which travel mode is to be selected out of a manual travel mode and an automatic travel mode (¶52 “CPU 41 sets a changeover section, in which a changeover from the automated drive control to the manual drive is made”); 
a scheduled switching point decision unit that decides a scheduled switching point at which the automatic travel mode is switched to the manual travel mode in a case where the travel mode determination unit selects the manual travel mode (¶52 “changeover section, in which a changeover from the automated drive control to the manual drive is made, before the branch point located ahead in the travel direction. Specifically, a start point and an end point of a changeover section are decided in accordance with the following criteria, and a section between the start point and the end point is set as the changeover section”); and 
a travel control details decision unit that decides travel control details at the time of travel in the automatic travel mode up to the scheduled switching point on the basis of a condition of a predetermined manual travel zone  including the scheduled switching point [[out of – into? See 112b]] the manual travel zones on which travel in the selected manual travel mode is scheduled (¶¶ 52-59 “Start Point of Switchover Section”) 
wherein the scheduled switching point is set at a point where a stop indicator is installed (Sato, ¶¶ 56-57 “End Point of Switchover Section”; “before the location of the start of entry into the branch point) by decelerating at a deceleration of a threshold or less and that is the closest to the stop line. The threshold is the upper limit value of the deceleration that does not impose a significant burden on the vehicle or the 

    PNG
    media_image1.png
    712
    653
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to make the scheduled switching point of Hashimoto to be set at a point where a stop indicator is installed, as taught by Sato, in order to improve safety of autonomous driving by handing over control to manual mode in situations such as intersections with traffic lights with right and left turns or merging situations wherein autonomous systems may encounter increased difficulty of autonomous control (Sato, ¶3 and 5-7). 
With respect to claim 14, Hashimoto in view of Sato disclose the travel control details decision unit estimates a predetermined stop indicator that achieves the speed of the moving object being the predetermined speed or less in a case where the moving object has arrived out of the stop indicators existing within a predetermined range from an entrance of the predetermined manual travel zone, and sets the scheduled switching point at a point where the estimated stop indicator is installed (Sato, i.e., FIG. 5 with stoplight and stop line, “end point”, “changeover section”, “start point”; FIG. 2, 6-10; ¶¶28 “the position of a stop line, and the presence or absence of a traffic signal”; 56-57 “End Point of Switchover Section”; “before the location of the start of entry into the branch point) by decelerating at a deceleration 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶37 “travel mode determination unit 121 determines which of the automatic travel mode and the manual travel mode is suitable . . . travel information including . . . physical condition of a driver . . . [a] zone having determination that the manual travel mode is suitable is referred to as a manual travel zone”; 
        2 Conditions include traffic conditions (¶27 “traffic conditions”) environmental conditions such as speed and position of another vehicle, obstacles, road signs, traffic lights (¶30 “environmental condition acquisition means . . . “) and travel conditions (¶ 68); visual recognition condition (¶88)